UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04165 AMERICAN CENTURY TARGET MATURITIES TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 09-30 Date of reporting period: 09-30-2010 ITEM 1.REPORTS TO STOCKHOLDERS. Annual Report September 30, 2010 American Century Investments® Target 2015 Fund (effective November 1, 2010, renamed Zero Coupon 2015 Fund) Table of Contents President’s Letter 2 Market Perspective 3 Zero-Coupon Treasury Total Returns 3 Target 2015 Performance 4 Portfolio Commentary 6 Portfolio at a Glance 8 Types of Investments in Portfolio 8 Share Price vs. Anticipated Value at Maturity 8 Shareholder Fee Example 9 Financial Statements Schedule of Investments 11 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Notes to Financial Statements 16 Financial Highlights 21 Report of Independent Registered Public Accounting Firm 23 Other Information Proxy Voting Results 24 Management 25 Approval of Management Agreement 29 Additional Information 34 Index Definitions 35 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended September 30, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the “Insights & News” tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web site’s home page also provides a link to “Our Story,” which, first and foremost, outlines our commitment—since 1958—to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. That’s who we are. Another important, unique facet of our story and who we are is “Profits with a Purpose,” which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organization—founded by our company founder James E. Stowers, Jr. and his wife Virginia—that is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments’ private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers’ example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economic Recovery Lost Momentum Early in the 12-month period ended September 30, 2010, economic optimism prevailed. Select data suggested the recovery from the Great Recession was intact, despite significant headwinds. The business sector showed the greatest gains, primarily through cost cutting and inventory rebuilding. This activity helped drive better-than-expected economic growth, which fueled the generally positive economic outlook. Nevertheless, the lingering headwinds gathered strength as the rest of the period unfolded. Specifically, persistently high unemployment, a still-struggling housing market, tight credit conditions, and sagging consumer confidence raised fears of a “phase-two” recession. The nation’s gross domestic product (GDP), which had advanced at a surprising 5.0% annual pace in the fourth quarter of 2009, slowed to 3.7% and 1.7%, respectively, in the first and second quarters of 2010. This weakness sparked a renewed commitment from the Federal Reserve (the Fed) to keep interest rates “extraordinarily low for an extended period” and to take other measures, if necessary, to pump up the economy. Treasury Yields Declined The environment of weakening economic growth, subdued inflation, and an accommodative Fed helped support positive returns in the U.S. bond market. Treasury yields declined across the board, pushing prices and total returns upward. In addition, the slope of the two- to 30-year yield curve (the graphic representation of Treasury yields from two- to 30-year maturities) steepened slightly, as yields on short- and intermediate-term Treasuries declined at a greater pace than long-term Treasury yields. For example, the yield on the two-year Treasury note declined from 0.95% to 0.43%; the 10-year Treasury yield fell from 3.31% to 2.51%; and the 30-year Treasury yield dropped from 4.05% to 3.69%. The difference between two- and 10-year Treasury yields started the period at 2.36 percentage points and ended at 1.08 percentage points, highlighting the flattening of the intermediate portion of the yield curve. Credit-sensitive, higher-risk bonds outperformed Treasuries during the period. These securities benefited from a generally improving economic backdrop in the first half of the period and strong demand for yield throughout the 12 months. Zero-Coupon Treasury Total Returns For the 12 months ended September 30, 2010 11/15/2ssue 11.07% 11/15/2ssue 15.47% 11/15/2ssue 18.50% 3 Performance Target 2015 Total Returns as of September 30, 2010 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class BTFTX 11.36% 7.24% 8.40% 9.31% 9/1/86 11/15/2ssue — 11.07% 7.86% 8.83% 9.18%(1) — BofA Merrill Lynch 10+ Year U.S. Treasury Index — 12.72% 7.78% 8.24% 8.48%(1) — Advisor Class ACTTX 11.09% 6.97% 8.13% 8.12% 7/23/99 (1) Since 8/31/86, the date nearest the Investor Class’s inception for which data are available. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Target 2015 Growth of $10,000 Over 10 Years $10,000 investment made September 30, 2000 Total Annual Fund Operating Expenses Investor Class Advisor Class 0.57% 0.82% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Portfolio Commentary Target 2015 Portfolio Managers: Brian Howell, Jim Platz, and Bob Gahagan Performance Summary Target 2015 returned 11.36%* for the 12 months ended September 30, 2010. By comparison, the portfolio’s benchmark, a coupon-based Treasury STRIPS issue maturing on November 15, 2015, returned 11.07%. These figures represent the best fiscal-year returns for the portfolio and the benchmark since fiscal-year 2002. The portfolio’s returns are reduced by operating expenses, while benchmark returns are not. Despite generally tepid data, economic optimism characterized the first half of the 12-month period, as investors appeared increasingly confident that the Great Recession was surrendering to an economic recovery. This confidence prompted a return to the riskier segments of the fixed income market, which offer potentially higher yields and returns than Treasury securities. But, beginning in early 2010, some lingering economic headwinds regained strength. Sovereign debt problems in Europe, combined with ongoing labor-, housing-, and consumer-related setbacks in the U.S., stirred up fears of a double-dip recession. As the outlook for U.S. economic growth deteriorated, Treasury yields continued to fall toward historic lows. In this environment, spread (non-Treasury) sectors generally benefited from increased demand for government agency bonds offering a yield premium over Treasuries. Overall, sector allocation was the main contributor to the portfolio’s out­performance relative to the benchmark, as our high-quality non-Treasury zero-coupon bonds (zeros) generated positive excess returns and outperformed their Treasury STRIPS counterparts. In absolute terms, the portfolio and its benchmark benefited from the period’s declining interest rate environment. Treasury zeros and other high-quality zero-coupon bonds have a higher degree of interest-rate sensitivity than coupon-paying bonds of similar maturities. In a falling-rate environment, this translates to greater price increases. Portfolio Strategy We continued to look for what we believed were attractive relative values among the universe of zeros in which Target 2015 invests—primarily Treasury STRIPS, Treasury-equivalent zeros, and, to a lesser degree, ­government agency zeros. These securities are “stripped” and packaged into their component parts, including the series of coupon payments and the ultimate principal repayment. We seek to take advantage of spread movements, or changes in yield differences, between Treasury STRIPS and non-Treasury zeros. Spreads tightened during the period (non-Treasury yields decreased and prices increased, relative to traditional Treasuries), due to growing demand for government agency zeros. In this climate, our positions in non-Treasury zeros contributed positively to relative performance. In addition, the portfolio benefited from a strong bid for eligible zero-coupon government agency securities used by municipal issuers that refinanced (pre-refunded) higher-interest-rate debt during the period. (When municipal issuers pre-refund debt, they buy zero-coupon bonds with the proceeds as collateral for the pre-refunded debt, which continues to trade until it is called.) *All fund returns referenced in this commentary are for Investor Class shares. 6 Target 2015 We continue to believe our non-Treasury zeros offer attractive long-term return potential, and we expect these securities will have a favorable impact on the portfolio’s anticipated value at maturity (AVM). By prospectus mandate, we may invest up to 20% of the portfolio’s assets in agency zero-coupon bonds. Our allocation to agency zeros at the end of September 2010 was approximately 13%, compared with 14% at the end of September 2009. Outlook Weak economic growth should keep Treasury yields unusually low for the foreseeable future, while anticipated action from the Federal Reserve to jump-start the economy and fend off deflation may lead to growing demand for government securities. In this environment, we plan to maintain our focus on identifying the best relative values within the portfolio’s zero-coupon bond universe. We actively apply a multi-step process that includes security selection, portfolio construction and attribution analysis, while tracking long-term market trends to help us identify attractively priced securities. Target 2015 is not an asset allocation retirement fund. The date refers to when the bonds will mature. The principal value of the fund is not guaranteed at any time, including at the target date. The fund’s Anticipated Value at Maturity (AVM—see next page), though not guaranteed, provides what we believe is an approximate estimate of the fund’s value at the target date. 7 Target 2015 Portfolio at a Glance As of 9/30/10 Anticipated Annual Growth Rate (Investor Class) 1.13% Weighted Average Maturity Date 11/16/15 Anticipated Value at Maturity (AVM) (Investor Class)(1) (1)See graph below. Past performance is no guarantee of future results. Even if class shares are held to maturity, there is no guarantee that the class’s share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. For more information, please consult the prospectus. Types of Investments in Portfolio % of net assets as of 9/30/10 Treasury STRIPS 42.4% REFCORP STRIPS 33.8% Other Treasuries 9.8% Total Treasuries & Equivalents 86.0% Government Agency STRIPS 13.3% Temporary Cash Investments 0.7% Other Assets and Liabilities —(2) (2)Category is less than 0.05% of total net assets. Share Price vs. Anticipated Value at Maturity (Investor Class) The top line in the graph represents the class’s Anticipated Value at Maturity (AVM), which fluctuates from day to day based on the fund’s weighted average maturity date. The bottom line represents the class’s historical share price, which is managed to grow over time to reach the class’s AVM. The AVM for other share classes will vary due to differences in fee structure. While this graph demonstrates the class’s expected long-term growth pattern, please keep in mind that the fund may experience significant share-price volatility over the short term. Even if shares are held to maturity, there is no guarantee that the class’s share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from April 1, 2010 to September 30, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 4/1/10 Ending Account Value 9/30/10 Expenses Paid During Period* 4/1/10 – 9/30/10 Annualized Expense Ratio* Actual Investor Class 0.57% Advisor Class 0.82% Hypothetical Investor Class 0.57% Advisor Class 0.82% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 10 Schedule of Investments Target 2015 SEPTEMBER 30, 2010 Principal Amount Value Zero-Coupon U.S. Treasury Securities and Equivalents(1) — 86.0% Federal Judiciary, 4.94%, 2/15/14 $ $ Federal Judiciary, 4.78%, 2/15/15 STRIPS – COUPON, 4.20%, 2/15/15 AID (Israel), 4.72%, 5/1/15 AID (Israel), 4.72%, 5/15/15 STRIPS – COUPON, 3.63%, 5/15/15 REFCORP STRIPS – COUPON, 9.53%, 7/15/15 AID (Israel), 4.10%, 8/15/15 Federal Judiciary, 4.78%, 8/15/15 STRIPS – COUPON, 9.56%, 8/15/15 STRIPS – PRINCIPAL, 3.37%, 8/15/15 REFCORP STRIPS – COUPON, 7.42%, 10/15/15 STRIPS – COUPON, 2.59%, 11/15/15 STRIPS – PRINCIPAL, 2.72%, 11/15/15 REFCORP STRIPS – COUPON, 5.15%, 1/15/16 Federal Judiciary, 5.42%, 2/15/16 STRIPS – COUPON, 8.64%, 2/15/16 STRIPS – PRINCIPAL, 3.68%, 2/15/16 STRIPS – COUPON, 4.53%, 5/15/16 REFCORP STRIPS – COUPON, 8.23%, 7/15/16 STRIPS – COUPON, 4.42%, 8/15/16 REFCORP STRIPS – COUPON, 9.38%, 10/15/16 STRIPS – COUPON, 3.75%, 11/15/16 STRIPS – PRINCIPAL, 4.74%, 11/15/16 TOTAL ZERO-COUPON U.S. TREASURY SECURITIES AND EQUIVALENTS (Cost $274,951,123) Zero-Coupon U.S. Government Agency Securities(1) — 13.3% FICO STRIPS – COUPON, 5.00%, 4/6/14 TVA STRIPS – COUPON, 4.97%, 5/1/14 FICO STRIPS – COUPON, 5.08%, 5/2/14 FICO STRIPS – COUPON, 5.08%, 5/30/14 FICO STRIPS – COUPON, 4.97%, 10/5/14 FICO STRIPS – COUPON, 5.00%, 11/30/14 FICO STRIPS – COUPON, 5.13%, 2/8/15 FICO STRIPS – COUPON, 6.78%, 2/8/15 FICO STRIPS – COUPON, 4.98%, 4/6/15 FICO STRIPS – COUPON, 5.76%, 4/6/15 FNMA STRIPS – COUPON, 5.46%, 7/15/15 FHLMC STRIPS – COUPON, 4.28%, 9/15/15 TVA STRIPS – COUPON, 4.30%, 11/1/15 FICO STRIPS – COUPON, 5.47%, 11/2/15 FICO STRIPS – COUPON, 5.77%, 11/11/15 FNMA STRIPS – COUPON, 3.44%, 11/15/15 FICO STRIPS – COUPON, 5.16%, 12/6/15 FICO STRIPS – COUPON, 4.70%, 12/27/15 FICO STRIPS – COUPON, 6.42%, 6/6/16 FNMA STRIPS – COUPON, 4.29%, 11/15/16 TOTAL ZERO-COUPON U.S. GOVERNMENT AGENCY SECURITIES (Cost $38,986,614) 11 Target 2015 Principal Amount/ Shares Value Temporary Cash Investments — 0.7% FHLB Discount Notes, 0.01%, 10/1/10(2) $ $ JPMorgan 100% U.S. Treasury Securities Money Market Fund Agency Shares TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,675,525) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $316,613,262) OTHER ASSETS AND LIABILITIES — 0.0%(3) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments AID Agency for International Development Equivalent Security whose principal payments are secured by the U.S. Treasury FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FICO Financing Corporation FNMA Federal National Mortgage Association REFCORP Resolution Funding Corporation STRIPS Separate Trading of Registered Interest and Principal of Securities TVA Tennessee Valley Authority The rate indicated is the yield to maturity at purchase. These securities are issued at a substantial discount from their value at maturity. The rate indicated is the yield to maturity at purchase. Category is less than 0.05% of total net assets See Notes to Financial Statements. 12 Statement of Assets and Liabilities SEPTEMBER 30, 2010 Assets Investment securities, at value (cost of $316,613,262) Receivable for capital shares sold Liabilities Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital paid in Undistributed net investment income Undistributed net realized gain on investment transactions Net unrealized appreciation on investments Net assets Shares outstanding Net asset value per share Investor Class Advisor Class See Notes to Financial Statements. 13 Statement of Operations YEAR ENDED SEPTEMBER 30, 2010 Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment transactions Change in net unrealized appreciation (depreciation) on investments Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 14 Statement of Changes in Net Assets YEARS ENDED SEPTEMBER 30, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Advisor Class ) ) From net realized gains: Investor Class ) ) Advisor Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 15 Notes to Financial Statements SEPTEMBER 30, 2010 1. Organization and Summary of Significant Accounting Policies Organization — American Century Target Maturities Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company and is organized as a Massachusetts business trust. Target 2015 Fund (the fund) is one fund in a series issued by the trust. Effective November 1, 2010, the fund was renamed Zero Coupon 2015 Fund. The fund is diversified under the 1940 Act. The fund’s investment objective is to seek the highest return consistent with investment in U.S. Treasury securities. The fund pursues its objective by investing primarily in zero-coupon U.S. Treasury securities and their equivalents, and may invest up to 20% of its assets in AAA-rated zero-coupon U.S. government agency securities. The fund is managed to mature in the year identified in its name and will be liquidated near the end of its maturity year. The following is a summary of the fund’s significant accounting policies. Multiple Class — The fund is authorized to issue the Investor Class and the Advisor Class. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Security Valuations — Debt securities maturing in greater than 60 days at the time of purchase are valued at the most recent bid prices or at current market value as provided by a commercial pricing service, which may consider, among other factors, trade data, quotations from broker-dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities and other relevant security specific information. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Investments in open-end management investment companies are valued at the reported net asset value. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a fund’s net asset value. Security Transactions — For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. 16 Distributions to Shareholders — Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Reverse Share Splits — When the fund pays a distribution, the trustees declare a reverse share split that exactly offsets the per-share amount of the distribution. After taking into account the reverse share split, a shareholder reinvesting dividends and capital gain distributions will hold exactly the same number of shares owned prior to the distribution and reverse share split. A shareholder electing to receive dividends in cash will own fewer shares. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates — The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. 2. Fees and Transactions with Related Parties Management Fees — The trust has entered into a Management Agreement (the Agreement) with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.2425% to 0.3600% and the rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class and Advisor Class. The effective annual management fee for each class for the year ended September 30, 2010 was 0.56%. Distribution and Service Fees — The Board of Trustees has adopted a Master Distribution and Individual Shareholder Services Plan (the plan) for the Advisor Class, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that the Advisor Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The fees are computed and accrued daily based on the Advisor Class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plan during the year ended September 30, 2010, are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 17 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended September 30, 2010, were $120,309,231 and $103,294,268, respectively. 4. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Year ended September 30, 2010 Year ended September 30, 2009 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Reverse share split ) — ) — ) ) Advisor Class Sold Issued in reinvestment of distributions Redeemed ) Reverse share split ) — ) — ) Net increase (decrease) ) ) 5. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 18 The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of September 30, 2010. The Schedule of Investments provides additional details on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents — — Zero-Coupon U.S. Government Agency Securities — — Temporary Cash Investments — Total Value of Investment Securities — 6. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the year ended September 30, 2010, the fund did not utilize the program. 7. Federal Tax Information The tax character of distributions paid during the years ended September 30, 2010 and September 30, 2009 were as follows: Distributions Paid From Ordinary income Long-term capital gains The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of September 30, 2010, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments Undistributed ordinary income Accumulated long-term gains The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 19 8. Corporate Event As part of a long-standing estate and business succession plan established by James E. Stowers, Jr., the founder of American Century Investments, ACC Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the fund’s advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee was considered a change of control of ACC and therefore also a change of control of the fund’s advisor even though there has been no change to its management and none is anticipated. The change of control resulted in the assignment of the fund’s investment advisory agreement. As required by the 1940 Act, the assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Trustees approved an interim investment advisory agreement under which the fund was managed until a new agreement was approved. The new agreement for the fund was approved by the Board of Trustees on April 1, 2010, and by shareholders at a Special Meeting of Shareholders on June 16, 2010. It went into effect on July 16, 2010. The new agreement, which is substantially identical to the terminated agreement (with the exception of different effective and termination dates), did not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. 9. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The fund hereby designates $11,701,122, or up to the maximum amount allowable, of long-term capital gain distributions for the fiscal year ended September 30, 2010. The fund hereby designates $717,615 of distributions as qualified short-term capital gains for purposes of Internal Revenue Code Section 871. 20 Financial Highlights Target 2015 Investor Class For a Share Outstanding Throughout the Years Ended September 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) ) Total From Investment Operations Distributions From Net Investment Income ) From Net Realized Gains ) ) — — ) Total Distributions ) Reverse Share Split Net Asset Value, End of Period Total Return(2) % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Portfolio Turnover Rate 33
